DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 6/14/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claim has overcome previous objection.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Cho U.S. Patent Application 20150026644.
Regarding claim 12, Zhang discloses a device comprising: 
one or more processors (processor); and 
one or more computer-readable media storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (paragraph [0077]: The non-volatile storage medium of the terminal stores an operating system and computer-executable instructions, and when the computer-executable instructions are executed by the processor, a screenshot method provided in the embodiments of the present application is implemented) comprising: 
acquiring a screenshot image (paragraph [0079]: Step S210, receiving a screenshot instruction, and determining the area to be screenshotted according to the screenshot instruction; paragraph [0088]: Step S240, if the verification is passed, intercept the content of the area to be screenshotted and generate a picture); 
hiding a private content contained in the screenshot image (paragraph [0108]: Step S502: Determine the sensitive area of the picture according to the sensitive information contained in the area to be screenshotted; paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture);
recovering the area to a state of normal display of the at least part of the private content (paragraph [0134]: Step S908, if the verification is passed, restore the viewed picture, and display the restored picture; paragraph [0135]: the terminal may determine the corresponding information hiding processing type according to the preset label contained in the picture, and perform corresponding restoration processing on the viewed picture).
Zhang discloses all the features with respect to claim 12 as outlined above. However, Zhang fails to disclose receiving a selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content.
Cho discloses receiving a selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content (paragraph [0272]: the user can select contents to be recovered by screen information stored as a backup image; Cho’s teaching of selecting contents to recover can be combined with Zhang’s device, such that to select portion of private content to recover to normal state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 13, Zhang as modified by Cho discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
determining that an image content is located in a preset fixed area of the screenshot image (Zhang’s paragraph [0109]: When the terminal detects that the area to be screenshotted contains sensitive information, it can obtain the coordinate information corresponding to the sensitive information, so as to determine the location of the sensitive information); and 
performing a hiding processing of the image content in the preset fixed area (Zhang’s paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 14, Zhang as modified by Cho discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
identifying the private content contained in the screenshot image; and hiding the private content (Zhang’s paragraph [0109]: When the terminal detects that the area to be screenshotted contains sensitive information, it can obtain the coordinate information corresponding to the sensitive information, so as to determine the location of the sensitive information; paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture; paragraph [0084]: the terminal may classify the sensitive information in the sensitive information set according to categories such as sensitive words, sensitive personal names, sensitive numbers, and sensitive applications, and set an application corresponding to each category... The application identifier may be information that can be used to uniquely identify the application, such as the name of the application, the application number).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 15, Zhang as modified by Cho discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
blocking the private content; or clipping out an image area corresponding to the private content (Zhang’s paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 16, Zhang as modified by Cho discloses the device according to claim 12, wherein the hiding the private content contained in the screenshot image comprises: 
performing a hiding processing of the private content locally; or uploading the screenshot image to a server to hides the private content (Zhang’s paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 17, Zhang as modified by Cho discloses the device according to claim 12, wherein the private content includes at least one of: 
a preset type of information; and information containing a preset content (Zhang’s paragraph [0083]: the sensitive information may include preset sensitive words, sensitive personal names, sensitive numbers, and sensitive applications. Sensitive information can be added to the terminal in advance, for example, adding "ID card" and "bank card" as sensitive words).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Regarding claim 18, Zhang as modified by Cho discloses the device according to claim 12, wherein the acts further comprise: 
recovering the private content hidden during the hiding; and displaying the recovered private content (Zhang’s paragraph [0134]: Step S908, if the verification is passed, restore the viewed picture, and display the restored picture; paragraph [0135]: the terminal may determine the corresponding information hiding processing type according to the preset label contained in the picture, and perform corresponding restoration processing on the viewed picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to select contents to recover as taught by Cho, to provide the content in a form distinguishable by a user.

Claim 1 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 4.
Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.
Claim 8 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 10.
	
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Cho U.S. Patent Application 20150026644, and further in view of Christopher U.S. Patent Application 20160343064.
Regarding claim 5, Zhang as modified by Cho discloses all the features with respect to claim 1 as outlined above. However, Zhang as modified by Cho fails to disclose clipping out an image area corresponding to the private content . 
Christopher discloses clipping out an image area corresponding to the private content (paragraph [0050]: a hand model may be employed (if a hand is not desired in the final image, is can be clipped out during subsequent processing or editing)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang and Cho’s to clip out content as taught by Christopher, to operate and interact with images to generate desired images.

Regarding claim 7, Zhang as modified by Cho and Christopher discloses the method according to claim 1, wherein the hiding the private content contained in the screenshot image comprises: 
uploading the screenshot image to a server to hides the private content (Christopher’s paragraph [0048]: After creating these image files, they are uploaded a central server, and an additional copy of one or more of the images can be retouched and/or further edited, if desired. After retouching and/or further editing, if any, the image files are then automatically uploaded to the central server; Zhang’s paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang and Cho’s to clip out content as taught by Christopher, to operate and interact with images to generate desired images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Cho U.S. Patent Application 20150026644, and further in view of Ghassabian U.S. Patent Application 20170068448.
Regarding claim 11, Zhang as modified by Cho discloses user can save the record by taking screenshots of various screens of the terminal, which is convenient for viewing or sharing with others next time (Zhang’s paragraph [0004]). However, Zhang as modified by Cho fails to disclose sharing the screenshot image after hiding the private content. 
Ghassabian discloses sharing the screenshot image after hiding the private content (paragraph [0141]: a user may provide a text on a photo, define said text as hidden, and share the photo with one or more friends. The receiving parties will not see the hidden text).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang and Cho’s to hide content before sharing as taught by Ghassabian, to protect user privacy while sharing images.

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Ghassabian U.S. Patent Application 20170068448.
Regarding claim 19, Zhang discloses one or more computer-readable media storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts (paragraph [0077]: The non-volatile storage medium of the terminal stores an operating system and computer-executable instructions, and when the computer-executable instructions are executed by the processor, a screenshot method provided in the embodiments of the present application is implemented) comprising: 
acquiring a screenshot image (paragraph [0079]: Step S210, receiving a screenshot instruction, and determining the area to be screenshotted according to the screenshot instruction; paragraph [0088]: Step S240, if the verification is passed, intercept the content of the area to be screenshotted and generate a picture); 
hiding a private content contained in the screenshot image (paragraph [0108]: Step S502: Determine the sensitive area of the picture according to the sensitive information contained in the area to be screenshotted; paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture);
recovering the area to a state of normal display of the at least part of the private content (paragraph [0134]: Step S908, if the verification is passed, restore the viewed picture, and display the restored picture; paragraph [0135]: the terminal may determine the corresponding information hiding processing type according to the preset label contained in the picture, and perform corresponding restoration processing on the viewed picture).
Zhang discloses all the features with respect to claim 19 as outlined above. However, Zhang fails to disclose receiving a slide selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content.
Ghassabian discloses receiving a slide selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content (paragraph [0460]: a portion of the message (e.g. a (portion) of a line of text, etc.) may become hidden or made invisible upon an interaction such as a sliding action provided on said portion. Preferably with the same manner (e.g. by sliding on the hidden/invisible portion) said portion of the message may become unhidden/visible; Ghassabian’s teaching of slide selecting contents to recover can be combined with Zhang’s device, such that to slide selecting portion of private content to recover to normal state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to slide selecting contents to recover as taught by Ghassabian, to protect user privacy while sharing images.

Regarding claim 20, Zhang as modified by Cho discloses the one or more computer-readable media according to claim 19, wherein the hiding the private content contained in the screenshot image comprises: 
determining that an image content is located in a preset fixed area of the screenshot image (Zhang’s paragraph [0109]: When the terminal detects that the area to be screenshotted contains sensitive information, it can obtain the coordinate information corresponding to the sensitive information, so as to determine the location of the sensitive information); and 
performing a hiding processing of the image content in the preset fixed area (Zhang’s paragraph [0113]: Step S506, covering the information shielding layer on the sensitive area of the picture to obtain an information hiding picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Zhang’s to slide selecting contents to recover as taught by Ghassabian, to protect user privacy while sharing images.

Response to Arguments

Applicant's arguments filed 6/14/2022, page 6 - 10, with respect to the rejection(s) of claim(s) 1 and 12 under 102(a)(1), have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Cho U.S. Patent Application 20150026644, as outlined above; with respect to the rejection(s) of claim(s) 19 under 102(a)(1), have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Application 107145795 in view of Ghassabian U.S. Patent Application 20170068448, as outlined above; 

Applicant argues on page 6-10 about claim 1, 12 and 19 that Zhang fails to disclose "receiving a selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content,” as claim 1 recites.

In reply, for claim 1 and 12, the rejection is based on Zhang and Cho combined. Zhang discloses recovering the area to a state of normal display of the at least part of the private content (paragraph [0134]: Step S908, if the verification is passed, restore the viewed picture, and display the restored picture; paragraph [0135]: the terminal may determine the corresponding information hiding processing type according to the preset label contained in the picture, and perform corresponding restoration processing on the viewed picture).
Cho discloses receiving a selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content (paragraph [0272]: the user can select contents to be recovered by screen information stored as a backup image; Cho’s teaching of selecting contents to recover can be combined with Zhang’s device, such that to select portion of private content to recover to normal state).
The rejection is based on Zhang and Ghassabian combined for claim 19. Ghassabian discloses receiving a slide selection of an area corresponding to at least part of the private content; and recovering the area to a state of normal display of the at least part of the private content (paragraph [0460]: a portion of the message (e.g. a (portion) of a line of text, etc.) may become hidden or made invisible upon an interaction such as a sliding action provided on said portion. Preferably with the same manner (e.g. by sliding on the hidden/invisible portion) said portion of the message may become unhidden/visible; Ghassabian’s teaching of slide selecting contents to recover can be combined with Zhang’s device, such that to slide selecting portion of private content to recover to normal state).

On page 12 “Conclusion”, it says “If any issues remain that would prevent allowance of this application, Applicant requests that the Examiner contact the undersigned representative before issuing a subsequent Action.”

The examiner contacted the applicant, the applicant would schedule an interview after receiving the office action. The examiner suggests applicant remove this sentence to avoid receiving unprepared phone call in future action, the applicant can always schedule interview with examiner when necessary. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616